                Case 1:17-cv-04799-JGK Document 82-4 Filed
                                                        i 11/13/18 Page 1 of 3
                                                                   !JNIFOR~l SENTENCE &                           COi\-IMITJ\1ENT                        l                                                 UCS-&50(8120 11)

 STATE OF NEW k'CRK                                                                                                                                      !.Court Part:                                     ~5
                                                                                                                                                         ' Cuurt Rcport~r:
                                                                                                                                                         1                                                 M P:"'o=s-::
                                                                                                                                                                                                                    T"'E'"'L_ _ _ __
 SUPREI'VIE COURT, COUNTY 011 Nt;:w YOJ!K
 !'RE~ENT: liON CONVISER.DANlEL
                                                                                                                                                         , Superiuo· Ct. Case II: 0134lN-20l5

                            The People of I he State of New York
                                                                                                                                                         j !IIIJIIJIIIIIJilllllllllllllllllllllllll
                                                                                                              Accus:•lun lmtnmll'nt Ch k~f(i-J                                   Cfnm{       ~    L~n-r/Sccliun         & Snbllh'isiuu
                                                                                                              1  PI3TOOL                                 J                          _3_           I'L 140.35(00)
                                   J\JT •\BDELLAH SALEM                                                       ~ PLAR                                     ~                              2        PL l55.25(00)
                                                  Ocfcnd;uJt                                                    .ASI.T2
                                                                                                                      _ __                      ____,fb---- _1_                                  PL 120.05(03)
        Malo!     I                   )      US386091H             I            669093871'                                                           ;j;
        Su        j     DOB           I      N\'SJI) N:        _jCrimio"l Ju,.icc Tr•cking               ~    IJalo(s)nf Ollhuc:                  I (,.2(120 ]4                     To
 THE ABOVE NAtvlED or!.f'ENDANT Hft.> VJNG B~EN CONVICTED BY                                                                    1Ql'LEA ~fm [2JVERDK"T J , THE MOST SERIOUS
 OFl''ENSE BEING A [ [Zjfo'
                      ./ •ELONY OR          MISDEMEANOR OR                     0                                         c                           "
                                                                                                                                VIOLA'I'JO.j;'ll , IS HEREBY SENTENCED TO:
                       Crime                          Count                Law/Section               SMF,H:11c                Mini1m1m                                             Definite/                      Po~l-Rclea..~e                  CJTN
                                                                                                                                                   1Xil0um
                                                         #                & Sulu..livi5i(ln          or ·rerror                Pcrim.l               [ T<rOJ                  De[crminah~          ,.,,.          Sup.!rvtsion
    I    PLAR                                           2      PL 155.25(00)
                                                                                                                                                     J                             1 yc~r (Del)

  2 ASLT2                                               j      IPL 120.05(03)                                                                        :~                                 5Y(Det)                         5Y
  i
                                                                                                                                                     ~
  4
                                                                                                                                        ~
  ;
                                                                                                                                        ~
  '• NOTE: For C!ldtllE'l'E.R~ UN ATE SENTENCE itn]losod, o con ·ospon<liu~                                               1
                                                                                                             p.ria<l ol'l 0ST-lUlLI!ASE SUPEH. VJSION MUST be indicated [P L § 70.45].
                                                                                                                                                     •C                         --
                                                                                                         [.- JC:onnl(s)
                                                                                                                                                         ;
          CounL< I and 2

 §
                                            shnll.un CONCU!lllEN'I'I,l( with <><h oth<r                                                              il\m>llmn CONSECU'IlVI>LY to counl(s)
          Senti!Ilceimpo:;cd herein sllaU run CONCURRENTLY wilh                                                                             oudf~CONSJ.:ClJTJ\'J.~I~Yto
          Sen tone. imposed heroin •h.U include o CONSRCU'f(\':&                    •        '"'"' "l             10 J'I~Ollt\'1'10                           0!1 . CONDITIONA,...L,......D,_I-So-Cocf-:-:l:-A-:l:-tG-:-:E:---:-J-.--
      . · with ;m Ignition fntcrluck tkvice ·~·rj.idflio.t, dt·n $.11:.11 aon.u~;~~;;p;o;-ddtTIJ~nt's               r.:h:~ se (~<'01 impri~H'I(m ,IJr !fL § &U.l !J
                                                                                                                                                     1




 ~
          Cnnviclion includes:                WEAPON TYPE'                        •                                                    ' ond/o U"lllJC::TYI'I!'
          Chor&cd ns a •Ji.Jvi?.NtLE OFFEN'ill?.R-01go nt time cnmc comn)ittcll: _ _,ye;,r~                                              COWl.i~O..~O;:i:l!.hc Dde-n""d-.,-u-o--:-:S::E::X-,0::-F:;•F::CE:::,N"''o""E"'R="'Ic-=-o,-.-:L---:§-,1768::-·"'117"]
         Adjudic•lod, YOUTHFUL OFI'ENDRR [C:I'L § 720.201                                                                                   Ci\S,ttr ordered [PL § 60.04{G))
         &cculo "'a sentence of PAROLE SI./I'ER VISION [Cl'L § 410.911
         R<-S<hlcnccd ._,a l'I\OliATION 1'!0LATOR [CPL                         ~ 410.701       ...                                          _       I
                                                                                                                                            liHO • JNCA!lCERAT!ON ordered [PL § G0.04(7)]


 IZJ As'"        E]S.:conJJ .12]socond Violent                                 Second Drug.OSccnnd Dn1g wlprior VfO                      O Pr                 !O:Il< Sc.x OflcnJcr                     FELONY
                     Prc..Jit:D.tc Sc~ orr~n.Jcr w/priur VFO                   Second   Child Se)(UI!.lJ\~:JUl!    D P..:::r):isten\     OP~             flr.en: VIO)Cnl                               OFFENDER
                                           ~elcrred, cou~ musl fil" w111len order (CPL §420.40(5))) l'nid                                    Del<~~·~; {If deferred, courl must me wrlltcn order {CPL §420.40(5)J]
 r : o.l Nul I' aid Dciortcd (II

 [)       ~           ~ M•n~atOI}' Surch;u:ge                  $300.00                                              §§• §~i(~e  Nul Paid

                                                                                                                                                                  Vicum A'""sncc Fco                            $25.00



B
 0
  ';/                   •
                              Ftne
                             DNA Pee -
                             DWUOthor
                                                               S
                                                               .$50.00
                                                               $
                                                                                                                     ••
                                                                                                                    0 0
                                                                                                                                ·
                                                                                                                                            0
                                                                                                                                                   Elutloll
                                                                                                                                                         .     Offender Reg.,lmllo<l Fee
                                                                                                                                                     r/,pl,•o,..nr• l S<J< Off.          Vocrim Fee $,_ _ _ __
                                                                                                                                                                                                                $ _ _ _ __
                                                                                                                                                                                                                $ _ _ _ __


THl!. SAID Dlll'ENDANT DE AND HEREBY IS COMMITTED '1'0 THF, CUSTOO \'                                              o~· THE:                      ~r
[ZJNYS Departrn.c.nl .o( Correct.iona! Servic.cs {NY DOCS) unJil rclcitscd in accnrdance wilh lht law, <1nc..l bcin;;; a .~tl.O six.leen (16) }'ti!J'S or o]dl':!f hOt ,-.,~~~lly in lhoc;wlody o( ahe
   NYSDOC.S, (N..:w Yotk Cily Department of Cor;rec1\I)IIS) is directc.Jto l'fcli"cr the de{ud::an!. tll 1h..::: cus_tot1y cC· '!SOOCS as: provided in 7 NVCRR Pw1 103.
0       NYS Dc:llOr1n1CJll of COITectionill Scrvice!i (NYDOCS) until released in accortlunce with                   th~ law. ~nd be in~,; n r.i~.s:mo si:accn (16) y~.'lr-4 or oklcr fllt:U tiUY ~n the eue~ody of
        ~             defcndon\shollrcmolroinohccu:>lodyoftheNYSDOCS                                                                                [t
DNYS omec:: orCJ.UWu:m and rmruly S\trviccs in ll!::C:OrdMC.C wilh tlu: l:nii.I.Jciu~ a f1tTSOn le!-!i than SIX[CCJI ( 16j )C I\:'S                             ur ...gc: at the lime. the en me w.,s: commiucd.
0                                                                               Counly hlUCorrcc11ot1:1l      FacJI•ty                             l'j                                               ,----.-~::;;"';::':,:;:~;:;,';:':;"-;;"i:l':::-:.,:<.c~----,
                        ,                                     ·- - - -                                                                                                                                              Hor>oot.r.:•l~.,..;lbyc.,.,..u.::.u~
TO UE IIBLD UNTIL 1'HE JUDGMENT OF T!Ti:S COUHT IS SA T!Sl'lEU.                                                                                                                                                          """~•·• """""""

:~~~~:lt~~~'rlcnt entered                                                                                                                          :.                                                                           ot~oJIN~me



i'rc..Sl·ntcucc Jnv~stij!.:t.li()n Report
OnJer uf l'rnl«1iul1 IS:i ucrl:
Order nl' Protection
08/09/2016
                            Auat:h~c..l:

                        MJLTON TINGUNG
                                                 Anacht:d:     §       YC'.s
                                                                       Yes
                                                                       Yc!i
                                                                                ~ ~:
                                                                                    by: - -- - -
                                                                                                     0   Amen<!~~        11   nonllln<il;

                                                                                                                    -W.::--,LU_\.._Y-==:+--1____
                                                                                                                                                  I
                                                                                                                                             O:i,_.n     ')~    Scnlcncc Date: -           - - -- -
                                                                                                                                                                                                                           •
                                                                                                                                                                                                                                      -=
                                                                                                                                                                                                                                                    0




                                                                                                                                                                                     .::cS"'E'"'N""IO;.;R:_;__;_CO.::..c:.U;;,;RT~C..;;;L...;.E_R_K_ __
                                                                                                                                                                                                                                                        .

                                                                                                                                                                                                                Tiric
Case 1:17-cv-04799-JGK Document 82-4 Filed 11/13/18 Page 2 of 3




                                                    f)f'l'I~C..

                                                /6/Jj 1 .r-rf/tr/J~ _ ?t/

                                                    (h/3 (_.

                                              7/.-..1),,.-
                                               ' -   I 'u -
                                                            - I ~'J (J If u
                                                                  I
                                                                        I     -
                                                                                  -   0
                                                                                       1)..-'




                                              l/f'"V'£<-

                                              rtj-v~/r4- 1 /r!/tl..,.-                )-=?..J·
                                                                                                Case 1:17-cv-04799-JGK Document 82-4 Filed 11/13/18 Page 3 of 3




                                                                    -.. .. ...
                                                                        ~        ·~   ... ·: ..                  ....   ~   ..
                                                                                 . - -- -·      ~ :
                                                                                                        •
                                                                                                            .-..
                                                                                                             •
                                                                                                                        . .... .
                                                                                                                  1 .,., .. .



· ; '.' · :: ~ :

..
: : (\~   .... ,\:        . . . :~~·· :::~-=-~.:-I   sr~.:.£:"~:
                       . .·:    ~:.~::         ~c:-·.:. e:-:ce                                                                          C=-.::.-::·..
                                                                                                                                                  ~<.i':.C.:j .:-:-:..:::_ -:~~.e                c..: 7 8
"                                                                                                                                -·     f>..c:d.i~:o::u.:. .;.:; ~ :' ~;7.e                      co~ o
                                                                                                                                        ~):ces3 ;a~:                 7i~e                        oooc



                                                                                                                        •   -~    - -   I~\<,' r:~ ,;:.   -''




                                   -~~-sccia-:::i                                     ;._~resr.                                                                 :.as-;:        s::ar~.    Citv
                               ~ccke~             I~dic~~en:                            Ds=e                                                        Cocie        ~a~s se~~               Date'Sent #
                                         :-:'!C:E-8                o::.3£:l/2C:...3       '-OC                                                                   A;o...~:-cc                                "JJ I
                   8                      r~oa.e                   0:":.3~1/20:...3       :.-JJ                                                                  :VD:                                       00 8
                                          :T:"C 58                 GCOOO DOD)             :;   - ~:()                                                            AJ"(KC                                     •)l 3
